PER CURIAM:
The claimant alleges damages in the amount of $601.71 for repairs made to a high pressure water truck which struck a piece of concrete on Interstate 64 near Cross Lanes, Kanawha County, West Virginia. The incident occurred August 5, 1982, between 3:00 and 4:00 p.m. Mike Milam, an employee of the claimant, was driving the truck at the time of the accident. He testified that he was traveling between 45 and 50 mph, when the car in front of him swerved. Mr. Milam then saw a triangular piece of concrete pavement which had broken loose and was standing about a foot above the road’s surface. A portion of the highway had broken loose which Mr. Milam was unable to avoid. The two left rear wheels struck the concrete and had to be replaced.
M. W. Hughart, also employed by claimant, testified that he had been aware of the broken piece of concrete for a week prior to the accident, although the concrete was lying flat in *400the road when he saw it. He estimated its size to be 8 inches thick, 18 inches wide, and 20 inches long. Mr. Hughart had not contacted respondent about the broken concrete.
Herbert C. Boggs, interstate maintenance superintendent, testified that the area where the accident occurred is a slide prone area. “Bump” signs are in place along this section of 1-64 to indicate that it is slide prone. He stated that he was unaware of this broken piece of concrete and said that there are work crews continually patching 1-64, which is in need of repair.
The evidence in this case indicates that a dangerous condition existed on 1-64 for a week prior to this accident. While this Court has repeatedly held that the State is neither an insurer nor a guarantor of the safety of travellers on its roads, the unusual circumstances of this case lead us to find that the respondent was negligent in failing to discover the broken concrete and repair it. The Court therefore makes an award to the claimant in the amount of $601.71.
Award of $601.71.